Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 203-215 are pending
Claims 203-215 are under examination


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 203-215 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al., (US 9,393,257, filed 2/28/2014, with priority to 61/771,735, filed 3/1/2013), in view of Gregory et al., (US 2011/0301073, now US 8,586,526, filed 5/17/2011, see IDS filed 9/06/2019), McIvor (Mol Ther, 2011, 19:822-823), and Schrum et al. (US 2012/0065252, filed 8/05/2011, now US 8,822,663, see IDS filed 9/06/2019)

claims 203 and 210, Osborn teaches methods of treating genetic diseases such as dystrophic epidermolysis bullosa (DEB) comprising delivering to cells
(i) a synthetic nucleic acid encoding a gene-editing protein that targets the human COL7A1 gene, wherein the gene editing protein is a TALEN comprising a DNA-binding domain and a nuclease domain that causes a double-strand break in a mutated COL7 gene (col 2, 1st para., col 3, of 9,393,257; see also p. 1, Summary of Invention, and claims 1, 5, 11 & 14 of 61/771,735 priority document); as well as 
(ii) a COL7 repair template that replaces a portion of the mutated COL7 gene thereby eliminating a mutation that is at least partially responsible for the DEB phenotype (col 2, 1st para., col 3 and Figs. 1, 3, 6-8 of 9,393,257; see also p. 1, Summary of Invention, 2nd para., p. 2, 2nd & 3rd para., p. 27, last para., and claims 1, 5, 10-14 of 61/771,735 priority document). 
In regard to the preamble of the methods of claims 203 and 210, Osborn teaches the nucleic acids themselves can be delivered to the subject (i.e., gene therapy) (col 16, 5th para of 9,393,257; see also p. 28, 5th para. of 61/771,735 priority document)
In regard to the type of cells to be genetically modified of claims 203 and 210, Osborn teaches the cells to be modified are keratinocytes because the COL7 protein is synthesized by keratinocytes (col 1, Summary of the Invention, 1st para., col 15, 7th para of 9,393,257; see also p. 1, Summary of the Invention, 2nd para., p. 27, 1st para. of 61/771,735 priority document).
claim 204, as stated supra, Osborn teaches the method comprises a nuclease and COL7 repair template, which corrects a mutation in the COL7 responsible for DEB.
In regard to claims 205 and 206, as stated supra, Osborn teaches the method comprises a COL7 repair template, which is a single stranded oligonucleotide donor  (col 6, 1st para., col 19, Table 1 of 9,393,257; see also p. 4, 2nd para., p. 32, Table 1 of 61/771,735 priority document). In regard to claim 206, since Osborn teaches the TALEN recognizes double stranded nucleic acids, there would be no TALEN binding site in the single stranded ODN  because the DNA binding domain (i.e., TAL domain) binds the major groove of a double stranded DNA target site.
In regard to claims 207 and 211, Osborn teaches targeting the human COL7 gene which encodes the protein of NCBI reference sequence NP_00085, which is identical to SEQ ID NO:78 (col 15, 6th -7th para. of 9,393,257; see also p. 26-27 of 61/771,735 priority document) (see also SCORE rag.file, result #11).
In regard to claims 208 and 212, as stated supra, Osborn teaches the gene-editing nuclease is a TALEN.
In regard to claim 215, as stated supra, Osborn teaches the gene-editing nuclease is a TALEN, which comprises a linker separating the DNA-binding domain and FokI nuclease domain(col 2, 2nd para., see also Fig. 6A of 9,393,257; p. 1, Summary of the Invention, 3rd para., see also see Fig. 6A of 61/771,735 priority document).
However, in regard to Claims 203(i) and 210(i), although Osborn suggests the nucleic acids used are RNA (col 11, line 32, col 14, line 6 of 9,393,257; see also p. 12, nd para. p. 15, 4th para. of 61/771,735), they are silent with respect to delivering a TALEN mRNA to cells in vivo.
Gregory teaches in vivo methods of using TALENs for genomic manipulation [0041, 0183, 0222, 0226, 0376], see Example 19. In regard to Claims 203(i) and 210(i), Gregory teaches a method for genetically modifying a cell comprising delivering a synthetic mRNA encoding a TALEN [0036-0037, 0041, 0085, 0184, 0376-0377, 0384].
In regard to claims 209, 213 and 214, Greogry teaches the TALEN mRNA further comprises a 5’cap and 3’ poly(A) tail in order to increase mRNA stability [0120, 0377, 0383]
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the in vivo method of genetically modifying a cell with a nucleic acid encoding a TALEN as taught by Osborn and substitute a mRNA encoding the TALEN for in vivo gene modification as taught by Gregory with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by McIvor because mRNA allows the nuclease to be expressed for a short duration of time that is sufficient for site-specific chromosomal modification while avoiding unwanted gene integration and long-term expression (p. 823, last para.). 
However, in regard to the administration step of claims 203 and 210, although Gregory teaches the TALEN mRNA can be delivered topically [0222, 0231], Osborn and Gregory are silent with respect to topical administration of the nucleic acids to keratinocyte cells of the epidermis.
In regard to claims 203 and 210, Schrum teaches in vivo methods of gene therapy for treating skin diseases such as epidermolysis bullosa [0186], wherein a 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the in vivo method of gene therapy to treat DEB by targeting keratinocytes in the skin as suggested by Osborn and Gregory and substitute topical administration of the nucleic acids as taught by Schrum with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Schrum because topical administration limits gene expression to cells of the skin, thereby avoiding non-specific toxicity [0157]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 203-215 are rejected on the grounds of nonstatutory double patenting over claims 1-7 of prior U.S. Patent No. 9,770,489 (Angel et al., patented 9/26/2017).
The subject matter claimed in the instant application is mostly disclosed in the referenced patent as follows: the in vivo method for treating dystrophic epidermolysis bullosa comprising delivering a RNA encoding a gene-editing protein and a COL7 repair template by delivery to keratinocytes by epidermal injection of cited patent anticipates the method of instant application. It is clear that the elements of the cited patent claims are to be found in instant claims. The difference between cited patent claims and instant 
Since the instant application claims are anticipated by cited patent claims, said claims are not patentably distinct.


Claims 203-209 are rejected on the grounds of nonstatutory double patenting over claims 1-6 of prior U.S. Patent No. 10,124,042 (Angel et al., patented 11/13/2018) in view of Osborn et al., (US 9,393,257, filed 2/28/2014, with priority to 61/771,735, filed 3/1/2013)
The subject matter claimed in the instant application is mostly disclosed in the referenced patent as follows: the in vivo method for treating dystrophic epidermolysis bullosa comprising delivering a RNA encoding a gene-editing protein by delivery to keratinocytes by epidermal injection of cited patent makes obvious the method of instant application. It is clear that the elements of the cited patent claims are to be found in instant claims. The difference between cited patent claims and instant claims is that instant method is more specific with respect to the use of a COL7 repair template.
However, Osborn teaches methods of treating genetic diseases such as dystrophic epidermolysis bullosa (DEB) comprising delivering to cells
(i) a synthetic nucleic acid encoding a gene-editing protein that targets the human COL7A1 gene, wherein the gene editing protein is a TALEN comprising a DNA-binding domain and a nuclease domain that causes a double-strand break in a mutated st para., col 3, of 9,393,257; see also p. 1, Summary of Invention, and claims 1, 5, 11 & 14 of 61/771,735 priority document); as well as 
(ii) a COL7 repair template that replaces a portion of the mutated COL7 gene thereby eliminating a mutation that is at least partially responsible for the DEB phenotype (col 2, 1st para., col 3 and Figs. 1, 3, 6-8 of 9,393,257; see also p. 1, Summary of Invention, 2nd para., p. 2, 2nd & 3rd para., p. 27, last para., and claims 1, 5, 10-14 of 61/771,735 priority document). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to claim the in vivo method of gene therapy to treat DEB by targeting keratinocytes in the skin as claimed by cited patent and combine a COL7 repair template as taught by Osborn with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Osborn because the template can be used to replace mutations responsible for the DEB phenotype (see supra).
Since the instant application claims made obvious by cited patent claims, said claims are not patentably distinct.

Claims 210-215 are rejected on the grounds of nonstatutory double patenting over claims 1-6 of prior U.S. Patent No. 10,124,042 (Angel et al., patented 11/13/2018).
The subject matter claimed in the instant application is mostly disclosed in the referenced patent as follows: the in vivo method for treating dystrophic epidermolysis bullosa comprising delivering a RNA encoding a gene-editing protein by delivery to 
Since the instant application claims are anticipated by cited patent claims, said claims are not patentably distinct.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARTHUR S LEONARD/             Examiner, Art Unit 1633